
	
		II
		112th CONGRESS
		2d Session
		S. 3208
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2012
			Mr. Portman (for
			 himself, Mr. Udall of New Mexico,
			 Ms. Snowe, and Mr. Whitehouse) introduced the following bill; which
			 was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To reauthorize the Multinational Species Conservation
		  Funds Semipostal Stamp, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Multinational Species Conservation
			 Funds Semipostal Stamp Reauthorization Act of
			 2012.
		2.ReauthorizationSection 2(c) of the Multinational Species
			 Conservation Funds Semipostal Stamp Act of 2010 (39 U.S.C. 416 note) is
			 amended—
			(1)in paragraph (2),
			 by striking 2 years and inserting 6 years;
			 and
			(2)by adding at the
			 end the following:
				
					(5)Stamp
				depictionsThe Postal Service
				shall make available to the public under this Act—
						(A)a stamp that depicts an African elephant or
				an Asian elephant;
						(B)a stamp that depicts a rhinoceros;
						(C)a stamp that depicts a tiger;
						(D)a stamp that depicts a marine turtle;
				and
						(E)a stamp that depicts a great
				ape.
						.
			
